Name: Council Regulation (EEC) No 586/83 of 14 March 1983 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Socialist Republic of Romania amending Annex II to the Protocol annexed to the Agreement on trade in industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3 . 83 Official Journal of the European Communities No L 71 /3 COUNCIL REGULATION (EEC) No 586/83 of 14 March 1983 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Socialist Republic of Romania amending Annex II to the Protocol annexed to the Agreement on trade in industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Joint Committee established by the Agreement between the European Economic Commu ­ nity and the Socialist Republic of Romania of 28 July 1980 (') met in Bucharest on 2 and 3 December 1982 ; whereas upon completion of its work it recommended, among other measures, an increase in some of the amounts appearing in Annex II to the Protocol on the application of Article 4 of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products (2) ; Whereas the said Protocol provides that amendments to the Annexes thereto recommended by the Joint Committee should be notified by an exchange of letters between the two parties ; Whereas, following the examination of the various aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken of the relevant provisions of the Agree ­ ment on trade in industrial products, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Socialist Republic of Romania amending Annex II to the Protocol annexed to the Agreement on trade in industrial products is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3 The amendments referred to in Article 1 shall apply from the date of entry into force of the Agreement in the form of an exchange of letters . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 352, 29 . 12 . 1980, p . 2. 2 OJ No L 352, 29 . 12 . 1980, p . 5 .